Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on December 1, 2020 has been received and fully considered. 
Previous claim rejection made under 35 U.S.C. 112 (d) as indicated in the Office action dated September 3, 2020 is withdrawn in view of cancelation of claim 3. 
Previous claim rejection made under 35 U.S.C. 103 over Togashi (JP 2010070459 A) as evidenced by applicant’s own disclosure and Shin Etsu Chemical (shinetsusilicone-global.com) and in view of Hibi (JP 200132456 A) is maintained for reasons of record. 
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2010070459 A, published on April 2, 2010, cited in IDS) as evidenced by applicant’s own disclosure and Shin Etsu Chemical (shinetsusilicone-global.com) and in view of Hibi (JP 200132456 A, published on October 31, 2001). 
Togashi discloses an oily solid cosmetic composition comprising (a) 3-20 mass % dextrin fatty acid ester; (b) less than or equal to 5 % by mass volatile oil; (c) 25-55 mass % non-volatile oil; and (d) 40-70 mass % powdery material.  
Example 18 is an oily cosmetic foundation comprising (a) 10 wt % dextrin palmitate; (b) no volatile oil, which meets “less than 5 %” of instant claim 1; (c) 32.7 wt % non-volatile oil (jojoba oil) ; and (d) 20 wt % silicone resin powder (vinyl dimethicone/methicone silsesquioxane crosspolymer, KSP-102).  See translation. 
Amended claim 1 (d) requires that the silicone resin powder comprises polymethyl silsesquioxanes and a (dimethicone/vinyl dimethicone) cross polymer.  KSP-102 which is present in the Togashi Example is a silicone rubber powder.  See present specification, p. 9, lines 2-4, which applicant admits that examples of silicone rubber powder include dimethicone/vinyl dimethicone crosspolymer, such as the KSP series by Shin Etsu Chemical.  Shin-Etsu Chemical also identifies KSP-102 as silicone rubber powder coated with silicone resin.   
Amended claim 1 (e) requires anhydrous spherical silicic acid.  Togashi Example 18 does not contain spherical powder other than the organopolysiloxane elastomers, however, the reference suggests that spherical powder can be used alone or in combination of two or more of one kind.  See translation, p. 3.  The reference teaches using spherical powders having average particle diameter of 15-30 microns at 10-70 wt % to impart powdery feeling.  The suggested the suitable spherical powders include silica, nylon, polymethyl methacrylate, etc. 
Togashi does not specifically indicate whether polymethyl sesquioxane is present in the silicone rubber powder.  The reference also does not specifically disclose anhydrous spherical silicic acid. 
Hibi teaches oil based cosmetic compositions comprising spherical powder having particle size in the range of 0.1 to 30 microns.  See machine translation, [0042].  Amorphous fine particle silicic acid having particle size is used to impart good feeling and stability without separation from oil.  The reference teaches that suitable spherical powders include anhydrous silicic acid (“silicic anhydride”), poly(meth)acrylate ester, nylon powder, and polymethyl silsesquioxane powder, etc.  See machine translation, [0037]; Table 1.  The reference teaches that these spherical powders are used to impart good spreadability and refreshing feeling.  The formulations include oil gel based lipstick, lip balm, foundation, eye makeups, etc. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Togashi to use the spherical powders of Hidi, such as polymethyl silsesquioxane and anhydrous silicic acid.  The skilled artisan would have been motivated to do so, as the latter teaches that such particles render impart good feel and stability in oil-based solid make up compositions. Since both Togashi and Hibi teach similar oil-based solid products comprising silicone resins, the skilled artisan would have had a reasonable expectation of successfully producing a stable oil base and good application feel.  
Regarding claim 5, the reference also describes that the composition is filled in a predetermined container in a state of being melted by heating, and cooled and solidified. See abstract.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 5 have been considered but are unpersuasive. 
Applicant argues that Togashi and Hibi fail to suggest combining the teachings of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the motivation to combine the teachings is found in Hibi, which discloses that the use of the spherical powders of the present invention is specifically preferred as the powders are used to impart good spreadability and refreshing feeling in oil-based gel compositions.  In view of such teachings, examiner maintains the position that there would have been  a reasonable expectation that combining the teachings would have improved the spreadability and cosmetic feel of the oil-based gel composition of Togashi. 
Applicant asserts that Togashi teaches “exclude” silicic anhydride from “the definition” of the organic spherical powder.  However, it is not clear from the translation whether the reference specifically teaches that adding silicic anhydride would not be inoperable in the composition, or simply omits to mention it.  Nonetheless, given the teachings of Hibi of the advantages and benefits of improving the spreadability and cosmetic feel of an oil-based products, one of ordinary skill in the art would have been motivated to comnbine the teachings with a reasonable expectation of success. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617